Citation Nr: 1538555	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits, to include the question of the amount of debt created, based on the Veteran's incarceration from April 22, 2005 to April 21, 2009.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1947 to September 1948 and from September 1950 to July 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the waiver of overpayment of benefits in the amount of $3,074.60.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

This case was previously before the Board in November 2012, at which time the Board determined that the validity of debt was proper and a waiver was not warranted for the overpayment created during the period from January 10, 2005 to April 21, 2005.  The Board remanded the matter on appeal for additional evidentiary and procedural development, including performing an audit of the Veteran's debt for the time period on appeal, affording the Veteran an opportunity to submit an up-to-date financial status report (VA Form 20-5655), and readjudicating his claim.  As discussed in more detail below, the Board finds that there has been substantial compliance with its November 2012 remand orders and that it may, therefore, proceed with a determination of the issue below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's compensation benefits were properly reduced to the incarceration compensation rate beginning from April 22, 2005, the day after the Veteran was actually incarcerated to April 21, 2009, the date of his release.
 
2.  The Veteran was not without fault in the creation of the overpayment by virtue of his failure to use due diligence in formally notifying VA of his incarceration.  

3.  VA was not without fault in the creation of the overpayment by virtue of its failure to take prompt action when put on actual notice that the Veteran was incarcerated by a February 2006 VA and Social Security Administration (SSA) prisoner computer match report.  
 
4.  Neither VA nor the Veteran would be unjustly enriched if a partial waiver of the overpayment were granted.
 
5.  A partial recovery of the overpayment of compensation benefits created during the Veteran's incarceration from April 22, 2005 to April 21, 2009 would not be precluded on the basis of financial hardship. 


CONCLUSIONS OF LAW

1.  As the Veteran is shown to have been placed in state prison beginning on April 22, 2005, his compensation payments were subject to proper reduction based on his status as an incarcerated beneficiary.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2014).
 
2.  A partial waiver of recovery of the Veteran's overpayment indebtedness to VA in the amount of $847.50 is consistent with the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2014).

3.  Recovery of the Veteran's overpayment indebtedness to VA in the amount of $873.40 for the period of incarceration would not be precluded on the basis of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran questions the validity of debt and the denial of a waiver of debt created by an overpayment during a period of his incarceration in a penal institution from April 22, 2005 to April 21, 2009.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Veteran's main contention as to the validity of the debt during his incarceration, from April 22, 2005 to April 21, 2009, is that he should have continued to receive his benefits at the 10 percent disability rate since he was only service connected at a 10 percent disability rating in the first place.  Specifically, in a July 2007 letter, he contended that 38 C.F.R. § 3.365(d), which addresses the amount payable to a Veteran rated 20 percent or more during incarceration, does not apply to him as he was receiving only compensation of 10 percent for his service-connected disabilities at the time of his incarceration.  Thus, he should have had his benefits continued at the 10 percent rate during his incarceration.  He also contends that the RO should have been aware of his incarceration, so he was not at fault for any debt caused by that incarceration.

Initially, the Board notes that following November 2012 remand directives, the RO performed an audit of the benefits paid to the Veteran for the time period in question in April 2014.  This audit revealed that he was paid $3,074.60 in VA benefits from January 10, 2005 to April 30, 2007.  However, he should only have received $1,353.70 during this time frame due to his status as a fugitive felon and an incarcerated veteran.  Thus, an overpayment of $1,720.90 was created during this timeframe.  In a November 2012 decision, the Board adjudicated the matter of the validity of debt and entitlement of overpayment regarding the Veteran's status as a fugitive felon, i.e., from January 10, 2005 to April 21, 2005; thus, this time frame is not on appeal.

Prior to the Veteran's incarceration on April 22, 2005, he had a service-connected disability evaluated as 10 percent disabling.  He was not in receipt of nonservice-connected VA pension benefits at the time of his incarceration due to income limitations.

There is a long standing provision of the law that provides for reduction of benefits when a veteran receiving compensation is incarcerated.  38 U.S.C.A. § 5313 (West 2014) (P.L. 96-385, Oct. 7, 1980).  VA regulations - specifically, 38 C.F.R. § 3.665 - require that any veteran incarcerated in a Federal, State, or local penal institution after October 1980 in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in VA regulations beginning on the 61st day of incarceration.  38 C.F.R. § 3.665(d)(2) applies to the Veteran's claim as that section sets the rate payable during incarceration for veterans rated less than 20 percent.  This section states that a veteran who is in receipt of an evaluation less than 20 percent for a service-connected disability shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a) during incarceration.    

The evidence shows, and the Veteran does not dispute, that he was incarcerated from April 22, 2005 to April 21, 2009.  The record and VA regulations show that he should have been paid compensation benefits equal to half the rate of 10 percent disabling for this time period.  However, the April 2014 audit revealed that he received benefits at the 10 percent rate during portions of the time that he was incarcerated.  Therefore, the portion of the overpayment and his debt for this period were properly created.  Accordingly, for this period of overpayment of compensation benefits, the Board's consideration must now turn to the question of waiver of recovery of any overpayment.

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2014).  

The Committee on Overpayments determined in August 2007 that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment; thus, removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver of recovery of the overpayment should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).

The Veteran asserts that he is entitled to a waiver of recovery of the overpayment because he was unaware of the law regarding payments of benefits while incarcerated, VA should have known that he was incarcerated, and financial hardship that would result if the debt were not waived.

The first factor to be considered is the fault of the debtor in creating the debt.  To the extent that the Veteran argues that he was unaware of the law requiring him to notify VA if he was incarcerated, the Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  The regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [regulations] or of the hardship resulting from innocent ignorance."  Id. at 385; see Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).

Here, given the Veteran's legal status as being incarcerated from April 22, 2005 to April 21, 2009, any contention claiming lack of actual knowledge of the law must be deemed to be insufficient to establish a lack of fault in the creation of the debt.  Also, there is no indication that he attempted to notify VA of his incarceration.  The record shows that he did not alert VA of his imprisonment until 2007, after VA had already reduced his compensation benefits.  Thus, the Veteran was not without fault in the creation of the overpayment by virtue of his failure to use due diligence in formally notifying VA of his incarceration.  

However, VA was also not without fault in the creation of the overpayment.  In particular, VA was notified that the Veteran was incarcerated by a February 2006 VA and SSA prisoner computer match report.  VA continued to provide the Veteran with monthly compensation benefits at the rate of 10 percent disabling until the end of April 2007 instead of the incarceration rate even though it was made aware that the Veteran was incarcerated in February 2006.  The April 2014 audit shows that his compensation benefits rate was adjusted to the incarceration rate beginning in May 2007.  Thus, VA was partially at fault for the creation of the overpayment from February 2006 to April 2007. 

With regard to whether collection of the overpayment would defeat the purpose of the benefit or result in unjust enrichment, the Board finds that the payment of compensation benefits to incarcerated veterans clearly was not intended by law and that neither VA nor the Veteran would be unjustly enriched if a partial waiver of the overpayment were granted.  However, the Veteran would be unjustly enriched if he was granted a waiver for the full amount of the debt as he was not entitled to the full rate of benefits based on his status as an incarcerated Veteran.  Moreover, there is no showing in the record, and the Veteran has not contended, that he changed positions to his detriment in reliance on receiving the overpaid compensation for this period.

Finally, in addressing whether the Veteran would suffer undue financial hardship if forced to repay a portion of the debt, the Board notes that the April 2014 audit showed that the Veteran was overpaid $1,720.90.  However, after balancing the fault of the Veteran and VA, the Board finds that this overpayment amount should be reduced to $873.40.  Specifically, because VA paid the Veteran at the non-incarcerated rate from February 2006 to April 2007 while being aware that he was incarcerated, the amount of $847.50 cannot be held to be the fault of the Veteran.  Thus, he is granted a waiver of this debt amount. 

Regarding the Veteran's ability to pay $873.40 , the Board notes that the most recent financial status report received in May 2008 showed his combined monthly income with his spouse, considering the Veterans reported deductions, was $1,799.10.  While the Veteran reported having monthly expenses of $360 for food and $389 for utilities and heat, this left a net each month of $1,050.10.  Even considering the Veteran's additional reported expenses of $345.76 for health insurance and $152.66 for other monthly payments, the Veteran would still have a net surplus of $551.68.  

Additionally, the Veteran submitted financial statements in October 2009 showing assets and expenses during his incarceration.  Moreover, VA afforded him an opportunity to submit an up-to-date financial status report by sending him a letter and a blank VA Form 20-5655 to fill out in November 2014.  To date, the Veteran has not replied with his updated financial status; thus, requiring the Board to consider his May 2008 report.  

However, additional records in the claims file indicate that he would not incur a financial hardship by repaying this reduced overpayment.  Specifically, an SSA inquiry report showed that he is in receipt of SSA benefits in the amount of $1,129.00 per month since December 2014.  Moreover, a February 2014 rating decision by the RO in Detroit, Michigan showed that the Veteran was granted service connection for several additional disabilities effective December 2012, and that his combined evaluation for compensation is 100 percent since that date.  Furthermore, a December 2014 supplemental statement of the case (SSOC) issued by the Milwaukee RO showed that the overpayment debt on appeal of $1,720.90, which the Board has determined should be granted a partial waiver, has already been eliminated through previous withholding of VA benefits.  Thus, for the debt of an overpayment of $873.40 for the period of incarceration, the Board finds that the Veteran has ample income so that a financial hardship would not ensue in repaying this debt. 

Based on the record in this case, the Board finds that recovery of the overpayment not waived herein would not be unfair, unconscionable or unjust, particularly since the Veteran was partially at fault in the creation of the overpayment and was unjustly enriched by it at the expense of the government.  The Board finds, therefore, that under the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965(a), it would not be unfair to waive $847.50 of the total $1,720.90 overpayment, nor would it be unfair to recover the reduced indebtedness in the amount of $873.40.  The end result would not be unduly favorable or adverse to either the Government or the appellant.  The evidence in this case is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence is against the grant of a waiver of $1,720.90 of the overpayment, but the evidence supports the waiver of $847.50.  Accordingly, the Veteran's request for a waiver is granted in part and denied in part.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, VCAA notice is not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (noting that the notice and duty to assist provisions of VCAA do not apply to Chapter 53 waiver of recovery matters, as Chapter 53 already contains its own notice provisions.  The VCAA provisions are relevant to a different chapter of title 38, i.e., Chapter 51, and do not apply to waiver matters.)


ORDER

Waiver of recovery of part of the Veteran's disability compensation overpayment in the amount of $847.50 is granted. 

Waiver of recovery of the remainder of the Veteran's disability compensation overpayment in the amount of $873.40 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


